Reasons for Allowance
Claims 25-27, 29-37 and 39-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Specifically regarding claims 25-30, 32-37, 39-40 and 42-45, the prior art includes numerous examples of moisture curable adhesives that comprise extender, compatibilizer, polymer and less than 0.5 wt.% asphalt, bitumen or coal tar wherein the polymer includes reactive silyl groups and low or no VOCs or isocyanate groups as seen in Kramer et al., US 2016/0369036. However, Kramer and the additional prior art of record do not specify wherein this specific combination further includes a weight ratio of the extender to the compatibilizer of 1:1 to 5:1. While the examiner may speculate to the obviousness of this specific ratio, there is no evidence to support the examiner’s speculation. As such, the ratio is held to be critical to the functionality of the claimed adhesive, there being no teaching, suggestion or motivation to modify Kramer and the prior art of record to arrive at the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633